Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Scott Cummings on 09/07/2021.

The application has been amended as follows: 
IN THE CLAIMS: 
Claim 12. (Currently Amended), line 4: “ . . . through a pretreatment process using a filter.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation found in the prior art to modify the closest prior art, U.S. Patent Application Publication 2018/0171079 to Miyahara.  Miyahara teaches a method for recovering amide-based compounds (such as those found in the waste streams of polyarylene sulfide production) wherein an aqueous amide-containing matrix is distilled, giving an amide rich liquid phase, and an aqueous amide vapor phase. (Claim 1).  Miyahara does not teach wherein the vaporized vapor phase is transferred to the rectifying section, and wherein heat is exchanged between effluents, the stripping section and the rectifying section, and wherein vaporous water is flowed out of an upper part of the rectifying section, and a liquid portion of the amide compound is routed to a lower part of the rectifying section, and a liquid phase mixture containing amide based compounds is recovered from the lower part of the stripping section.  Consider also US 2017/0029570 to Kobayashi, which teaches a method for recovery of polyarylene sulfide compounds, but which relies on solvent extraction and settling to separate the polyarylene sulfide from the amide solvents. (Claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772